Citation Nr: 1623628	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye disability.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1943 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for a right eye disability (listed as an injury to the right upper eye, also claimed as a head injury), and for bilateral hearing loss.  

In November 2015, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In December 2015, the Board requested a Veterans Health Administration (VHA) opinion as to the bilateral hearing loss issue.  The VHA opinion was obtained in May 2016.  As the VHA opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.  

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the November 2015 hearing before the Board, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a right eye disability.  

2.  The Veteran's current bilateral hearing loss had its onset in service.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a right eye disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  38 C.F.R. § 20.204.  

In the present case, at his November 2015 hearing before the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a right eye disability.  See Board Hearing Transcript at 2.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to service connection for a right eye disability is dismissed.  

II. Bilateral Hearing Loss

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically maintains that he has bilateral hearing loss as a result of acoustic trauma during service while serving aboard the USS Power as a fire control technician in the gunnery division.  The Veteran reports that he was exposed to noise from 5-inch guns and 40 millimeter guns.  He indicates that he was never provided with hearing protection.  The Veteran essentially contends that his bilateral hearing loss was first experienced during service and has continued since that time.  

The Veteran served on active duty from July 1943 to May 1946.  His available service personnel records indicate that he served aboard the USS Power.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  However, the Veteran's hearing evaluations contain only whispered voice, spoken voice, coin click, and watch hearing test results.  There is no evidence of hearing loss within the year after service as required for a presumption of service connection.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  Thus, the crux of the case rests on the final element of service connection, nexus.

The Board notes that there are opinions of record, pursuant to a June 2010 VA audiological examination report, and a May 2016 VHA opinion, respectively, that address the etiology of the Veteran's bilateral hearing loss.  

A June 2010 VA audiological examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had noticed bilateral hearing loss for about ten years.  It was noted that the Veteran served in the Navy from 1943 to 1946.  The Veteran indicated that he was exposed to noise from 5-inch guns being fired while he was serving aboard a ship.  He stated that he never used any hearing protection.  He denied that he had any occupational noise exposure.  The Veteran did report that he had performed some woodworking.  

The diagnosis was bilateral sensorineural hearing loss.  The examiner reported that at the Veteran's enlistment examination and separation examination, only whispered voice tests were performed.  The examiner stated that whispered voice tests were insensitive to high frequency hearing loss and were not considered suitable for rating purposes.  The examiner maintained that she could not provide an opinion as to whether it was at least as likely as not that the claimed bilateral hearing loss was due to acoustic trauma during service without resorting to mere speculation.  The examiner reported that the status of the Veteran's hearing during service was unknown.  The examiner stated that the Veteran's current hearing loss was consistent with noise exposure, and that he reported military noise exposure, with some recreational noise exposure from woodworking.  It was noted that the Veteran reported that the onset of his bilateral hearing loss was only in the last ten years.  The examiner commented that since there were no audiological evaluations performed during service, she could not determine without speculation whether the Veteran's current bilateral hearing loss began as a result of military noise exposure.  

A May 2016 VHA opinion was provided by an audiologist.  The audiologist reviewed the Veteran's medical history in some detail.  The audiologist commented that it was her professional opinion that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of his noise exposure while in the Navy.  The audiologist stated that her opinion was supported by the degree of the Veteran's hearing loss, the onset of his hearing loss being gradual since his military service, his history of military noise exposure without hearing protection, no occupational noise exposure, mild recreational noise exposure, and his whispered voice testing in the military.  The audiologist stated that whispered voice testing was not considered to be a valid hearing examination as it was neither ear nor frequency specific and would not show any declines in hearing when comparing the enlistment and separation examinations.  

The Board observes the June 2010 VA examiner did not specifically provide a positive or negative opinion as to the etiology of the Veteran's bilateral hearing loss.  Additionally, the Board observes that the examiner did not address the Veteran's reports of hearing problems during and since service.  In fact, she solely addressed his apparent report that the onset of his bilateral hearing loss was only in the last ten years.  The Veteran is competent to report in-service hearing problems, continuous hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the examiner's opinion is not probative in this matter.  

The Board observes that the VHA audiologist, after a review of the Veteran's claims file, specifically concluded that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of his noise exposure while in the Navy.  The audiologist reviewed the Veteran's medical history in some detail and provided a rationale for her opinion, to specifically include the Veteran's report of gradual hearing loss since his military service.  Therefore, the Board finds that the audiologist's opinion is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has bilateral hearing loss that had its onset during his period of service.  Service connection for bilateral hearing loss is therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal of the issue of entitlement to service connection for a right eye disability is dismissed.  

Service connection for bilateral hearing loss is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


